Exhibit 10.4

SUPPLEMENTAL RETIREMENT BENEFIT PLAN

FOR CERTAIN TRANSFERRED EMPLOYEES

OF LOCKHEED MARTIN CORPORATION

(Restated through July 1, 2015)

 

EXECUTION COPY



--------------------------------------------------------------------------------

ARTICLE I

PURPOSES OF THE PLAN

The purposes of the Supplemental Retirement Benefit Plan for Certain Transferred
Employees of Lockheed Martin Corporation (the “Plan”) are:

 

  (a)

to provide an additional retirement benefit for certain employees whose regular
retirement benefits have been limited as a result of employment service at a
Lockheed Martin company that does not have a Qualified Pension Plan; and

 

  (b)

to provide an additional retirement benefit for certain employees hired on or
after January 1, 2006 (January 1, 2007 for KAPL, Inc.) at a Lockheed Martin
company that has a Qualified Pension Plan that is frozen to new participants as
of such date; and

 

  (c)

to provide the above employees with those benefits that cannot be paid from the
tax-qualified plans of Lockheed Martin Corporation and its subsidiaries because
of the limitations on contributions and benefits contained in Internal Revenue
Code sections 415 and 401(a)(17).

The following plans and predecessor plans were amended, restated and merged to
form this Plan, effective July 1, 2004:

 

  1.

Supplemental Retirement Benefit Plan for Certain Transferred Employees of
Lockheed Martin Corporation (formerly known as the Supplemental Retirement
Benefit Plan for Certain Transferred Employees of Lockheed Corporation)

 

  2.

Incentive Retirement Benefit Plan for Certain Executives of Lockheed Martin
Corporation (formerly known as the Incentive Retirement Benefit Plan for Certain
Executives of Lockheed Corporation)

The Plan was amended and restated, effective January 1, 2005, in order to comply
with the requirements of Code section 409A. The 2005 amendment and restatement
of the Plan applied only to the portion of a Participant’s benefit that accrued
on or after January 1, 2005. The portion of a Participant’s benefit that accrued
prior to January 1, 2005 shall be governed by the terms of the Plan in effect on
December 31, 2004, attached as Appendix A. The Plan was amended and restated,
effective June 26, 2008, in order to clarify certain provisions in accordance
with the final Treasury Regulations issued under Code section 409A and to make
other clarifications with respect to eligibility and benefits. The Plan was
amended and restated effective December 31, 2008 to order to make further
clarifications in accordance with the final Treasury Regulations issued under
Code section 409A and to make other administrative clarifications. The Plan was
amended and restated effective December 31, 2010 to order to make further
clarifications in accordance with the final Treasury Regulations issued under
Code section 409A and to make other administrative clarifications.

On June 26, 2014, the Qualified Pension Plan was amended: (i) effective
January 1, 2016, to provide that pensionable earnings under the Qualified
Pension Plan shall not include amounts earned for or relating to any period
after December 31, 2015; and (2) effective January 1, 2020, to freeze credited
service under the Qualified Pension Plan and to provide that no Qualified
Pension Plan participant shall accrue credited service with respect to any
period after December 31, 2019. Effective July 1, 2014, the Plan was amended and
restated to confirm these Qualified Pension Plan amendments shall carry through
to any applicable provision in this Plan, including all Annexes and Appendices
to the Plan. Accordingly, base rate of pay, bonuses or other incentive
compensation, or other amounts earned for or relating to the period after
December 31, 2015 shall not

 

1

EXECUTION COPY



--------------------------------------------------------------------------------

be used in determining benefits under the Plan, and service after December 31,
2019 shall not be considered, deemed to be, or otherwise treated as Credited
Service or similar benefit accrual service in determining benefits payable under
the Plan. Furthermore, the Plan was amended and restated to close the Plan to
new entrants effective July 1, 2014.

The Plan is hereby amended and restated, effective for terminations from active
service and pre-retirement deaths on or after July 1, 2015, to update the
mortality table used for determining the present value of benefits accrued under
the Plan after December 31, 2004 when an individual is eligible for a lump sum
payout of such benefits and for certain benefit conversions involving benefits
accrued under the Plan after December 31, 2004, from the 1983 Group Annuity
Mortality Table with sex distinction to the mortality table approved by the
Internal Revenue Service for calculating the present value of benefits for
determining lump sums payable under Code section 417(e)(3); provided, however,
the 1983 Group Annuity Mortality Table with sex distinction will be used instead
of the Code section 417(e) applicable mortality table when use of the Code
section 417(e)(3) applicable mortality table would cause a reduction in the
amount of benefits payable under the Plan.

ARTICLE II

DEFINITIONS

Unless the context indicates otherwise or the term is defined below, all terms
shall be defined in accordance with the Lockheed Martin Corporation Salaried
Employee Retirement Program:

 

  1.

ACTUARIAL EQUIVALENT – The Actuarial Equivalent shall mean a benefit which has
the equivalent value computed using the interest rate which would be used by the
Pension Benefit Guaranty Corporation to determine the present value of an
immediate lump sum distribution on termination of a pension plan, as in effect
on first day of the month of termination of employment plus one percent (1%),
and the 1983 Group Annuity Mortality Table with sex distinction; provided that
for Years beginning on or after January 1, 2011, in no event shall the interest
rate plus 1% exceed 7% or be less than 4%. Notwithstanding the foregoing,
effective for terminations from active service and pre-retirement deaths on or
after July 1, 2015, the Actuarial Equivalent shall mean a benefit which has the
equivalent value computed using the interest rate which would be used by the
Pension Benefit Guaranty Corporation to determine the present value of an
immediate lump sum distribution on termination of a pension plan, as in effect
on the first day of the month of termination of employment plus one percent
(1%), and the applicable mortality table under Code section 417(e)(3); provided
that (i) in no event shall the interest rate plus 1% exceed 7% or be less than
4%, and (ii) if use of the applicable mortality table under Code section
417(e)(3) results in any Participant’s or Surviving Spouse’s benefit under the
Plan having an Actuarial Equivalent that is less than the Actuarial Equivalent
of the Participant’s or Surviving Spouse’s benefit computed using the 1983 Group
Annuity Mortality Table with sex distinction, as determined at the time benefits
become payable pursuant to Article V, then the Actuarial Equivalent of the
Participant’s or Surviving Spouse’s Plan benefit will be computed using the 1983
Group Annuity Mortality Table with sex distinction.

 

  2.

BENEFICIARY — The Beneficiary of a Participant shall be (a) the Participant’s
Spouse or (b) if there is no Spouse surviving the Participant, the Participant’s
estate.

 

  3.

BOARD — The Board of Directors of Lockheed Martin Corporation.

 

  4.

CODE — The Internal Revenue Code of 1986, as amended.

 

 

2

EXECUTION COPY



--------------------------------------------------------------------------------

  5.

COMMITTEE — The committee described in Section 1 of Article VIII.

 

  6.

COMPANY – Lockheed Martin Corporation and its Subsidiaries.

 

  7.

ELIGIBLE EMPLOYEE — An employee of the Company who meets the eligibility
criteria in Section 1 of Article III or Section 1 of Article IV, and who
satisfies such additional requirements for participation in this Plan as the
Committee may from time to time establish. The Lockheed Martin Pension Plans
Administrative Committee (the “Pension Committee”) shall interpret the
participation requirements established by the Committee for all Participants
except elected officers subject to Section 16(b) of the Securities and Exchange
Act of 1934. Determinations of participation requirements for elected officers
shall be made by the Committee. Notwithstanding the foregoing, no employee of
the Company who is hired by a Participating Company or promoted to Vice
President (Level 8) or above with a Participating Company on or after July 1,
2014 shall become an Eligible Employee.

 

  8.

GRANDFATHERED 2004 BENEFIT — The benefit calculated under the terms of the Plan
in effect prior to January 1, 2005 (attached as Appendix A), determined as if
the Participant had terminated from employment on December 31, 2004 (or the
Participant’s actual termination date, if earlier).

 

  9

PARTICIPANT — An Eligible Employee who meets the requirements for participation
contained in Article III or Article IV; the term shall include a former employee
and survivors/beneficiaries whose benefit has not been fully distributed. A
Participant shall cease to be an active Participant upon Termination of
Employment, when he ceases to be an Eligible Employee, or when he ceases to meet
the requirements for participation as amended from time to time. Notwithstanding
the foregoing, no employee of the Company who is hired by a Participating
Company or promoted to Vice President (Level 8) or above with a Participating
Company on or after July 1, 2014 shall become a Participant in the Plan.

10. QUALIFIED PENSION PLAN – The Lockheed Martin Corporation Retirement Plan for
Certain Salaried Employees, the Lockheed Martin Corporation Retirement Income
Plan and the Lockheed Martin Corporation Retirement Income Plan III, or any
successor plans.

11. PLAN – The Supplemental Retirement Benefit Plan for Certain Transferred
Employees of Lockheed Martin Corporation, or any successor plan.

12. SUBSIDIARY — As to any person, any corporation, association, partnership,
joint venture or other business entity of which 50% or more of the voting stock
or other equity interests (in the case of entities other than corporation), is
owned or controlled (directly or indirectly) by that entity, or by one or more
of the Subsidiaries of that entity, or by a combination thereof.

 

  12A. TERMINATION OF EMPLOYMENT – A separation from service as such term is
defined in Code section 409A and the regulations thereunder.

 

  13.

YEAR — The calendar year.

 

3

EXECUTION COPY



--------------------------------------------------------------------------------

ARTICLE III

TRANSFER BENEFITS

1. Eligibility. Benefits pursuant to this Article III are available to employees
of the Company who:

 

  (a)

are Members of the Qualified Pension Plan, and

 

  (i)

are transferred, prior to July 1, 2014 to a Participating Company that does not
have a Qualified Pension Plan, and

 

  (ii)

are identified by such Participating Company as a key employee at the time of
such transfer, and

 

  (iii)

are designated in writing, prior to July 1, 2014, by the Committee as a
Participant in this Plan;

 

  (b)

effective January 1, 2006 (January 1, 2007 for KAPL, Inc.), are not Members of
the Qualified Pension Plan, and

 

  (i)

are hired by a Participating Company on or after January 1, 2006 (or by KAPL,
Inc. on or after January 1, 2007) and before July 1, 2014, and

 

  (ii)

are Vice Presidents (Level 8) or above on their date of hire, or are promoted to
Vice President (Level 8) after their date of hire and before July 1, 2014, and

 

  (iii)

are not hired by a Participating Company pursuant to the Company’s acquisition
of an entity that does not sponsor a qualified defined benefit pension plan.

A “Participating Company” is a business unit designated in writing by the
Committee as a unit participating in this Plan. A list of Participating Units is
set forth in Schedule 1.

Notwithstanding the foregoing, no employee of the Company shall become a
Participant in the Plan on or after July 1, 2014.

2. Amount of Benefit. The benefit that each Participant shall be entitled to
receive under the Plan is the amount reasonably determined by the Company to be
the difference between the Participant’s actual benefit, if any, under the
Qualified Pension Plan and the benefits that would have been payable under that
Plan, subject to the offset below, if:

 

  (a)

the Qualified Pension Plan had determined pensionable earnings on a “mix and
match” basis, as defined below;

 

  (b)

the Participant’s period of employment service as a Participant at a
Participating Company at which no Credited Service is earned was deemed to be
years of Credited Service under the Qualified Pension Plan; and

 

  (c)

the Participant’s benefit under the Qualified Pension Plan had not been limited
by Code section 415 and/or Code section 401(a)(17).

 

 

4

EXECUTION COPY



--------------------------------------------------------------------------------

If a Participant’s compensation under the Management Incentive Compensation Plan
(“MICP”) is included in pensionable earnings under the Qualified Pension Plan,
the Participant’s total pensionable earnings shall be determined on a “mix and
match” basis. The Participant’s annual compensation earned under the MICP shall
be calculated separately from other annual pensionable earnings. The average of
the three (3) highest years of MICP compensation during the last 10 years shall
be added to the average of the three (3) highest years of other pensionable
earnings during the last 10 years to arrive at total final average pensionable
earnings for the applicable period under the Qualified Pension Plan.

The above benefit (the “Transfer Benefit”) shall be offset by the benefits
payable on behalf of the Participant under the Lockheed Martin Corporation
Capital Accumulation Plan (the “Lockheed Martin CAP”) and under the Lockheed
Martin Account Balance Retirement Plan (“ABRP”). In calculating the offset, the
Participant’s total account balance from the Lockheed Martin CAP shall be
converted into an annuity using the 1983 Group Annuity Mortality Table and shall
be calculated as of the Participant’s termination of employment, using the PBGC
immediate interest rate for lump sums rate plus 1% and the Participant’s age on
the date of distribution. If the Participant received any prior distributions
from the Lockheed Martin CAP, the Transfer Benefit shall be reduced by the
annuity value of the prior distribution, using the Lockheed Martin CAP
distribution amount, the PBGC interest rate plus 1% and Participant’s age on the
date of distribution. The Transfer Benefit is then reduced for the amount of the
normal retirement benefit from the ABRP. Notwithstanding the foregoing,
effective for terminations from active service and pre-retirement deaths on or
after July 1, 2015, the offset and prior distribution reduction described above
each shall be converted into an annuity using the applicable mortality table
under Code section 417(e)(3); provided that if use of the applicable mortality
table under Code section 417(e)(3) results in an annuity that is more than the
annuity calculated using the 1983 Group Annuity Mortality Table with sex
distinction, as determined at the time benefits become payable pursuant to
Article V, then the annuity shall be calculated using the 1983 Group Annuity
Mortality Table with sex distinction.

Combined benefits under this Article III, the Lockheed Martin CAP and the ABRP
are intended to supplement the Participant’s actual benefit under the Qualified
Pension Plan as necessary to provide the Participant with the full benefit the
Participant would have received under the Qualified Pension Plan on a “mix and
match” basis, without regard to the limitations of Code section 415 and Code
section 401(a)(17), and with the special adjustments described above. To prevent
duplication of benefits, the full benefit under the Qualified Pension Plan and
the enhanced Transfer Benefit described above shall be calculated without
reduction for Code section 415 and Code section 401(a)(17), then reduced by the
benefit payable from the Qualified Pension Plan (without regard to the portion
of such benefit attributable to employee contributions, if any), then reduced by
the benefit payable from the Lockheed Martin CAP and ABRP, and then reduced by
the 2004 Grandfathered Benefit, to the extent permissible under Code section
409A. The remainder of the benefit shall be paid from this Plan. Participants
have no right to duplicate benefits with respect to the same period of service,
and the Committee may make such adjustments to the benefits under this Plan as
the Committee deems necessary to prevent duplication of benefits.

The benefit payable under this Article III shall be payable to the Participant
or Beneficiary or any other person who is receiving or entitled to receive
benefits with respect to the Participant under the Qualified Pension Plan.

If the benefits payable under the Qualified Pension Plan to any Participant are
increased following the Participant’s retirement as a result of a general
increase in the benefits payable to retired employees under that Plan, no such
increase will be made under this Plan.

 

5

EXECUTION COPY



--------------------------------------------------------------------------------

3. Plan Freeze

Notwithstanding anything herein to the contrary, base rate of pay, bonuses or
other incentive compensation, or other amounts earned for or relating to the
period after December 31, 2015 shall not be used in determining the Transfer
Benefit or other benefits under the Plan, and service after December 31, 2019
shall not be considered, deemed to be, or otherwise be treated as Credited
Service or similar benefit accrual service in determining benefits payable under
the Plan.

ARTICLE IV

INCENTIVE BENEFITS

1. Eligibility. Benefits pursuant to this Article IV are available to the
employees described below. However, an employee who terminated employment with
Lockheed Corporation prior to January 1, 1984, when eligible for a deferred
retirement benefit under Section 5.03 of the Lockheed Retirement Plan for
Certain Salaried Employees is not eligible to receive a benefit under this
Article IV.

An employee or former employee of Lockheed Martin Corporation and its
subsidiaries who, prior to July 2, 2014:

 

  (a)

is employed by a Lockheed Martin business unit that is not covered by a
Qualified Pension Plan, and

 

  (b)

is identified by such business unit as a key employee, and

 

  (c)

at the time of eligibility for benefits is, or for any year during his or her
last ten (10) years of service]with Lockheed Martin Corporation prior to July 1,
2014 was, a participant in the Lockheed Martin Corporation Management Incentive
Compensation Plan (including the Deferred Management Incentive Compensation Plan
of Lockheed Martin Corporation), or any incentive compensation plan of any
subsidiary or affiliated corporation of Lockheed Martin Corporation which the
Committee determines is a corresponding incentive plan; and

 

  (d)

who has been specifically designated in writing before July 1, 2014 by the
Committee as a Participant; and

 

  (e)

who is not eligible for a benefit under Article III of this Plan

Notwithstanding the foregoing, no employee of the Company shall become a
Participant in the Plan on or after July 1, 2014.

2. Amount of Benefit.

A. Normal or Disability Retirement. The benefit payable under this Article IV to
a Participant is the amount reasonably determined to be the difference between
the Participant’s actual benefit under the Lockheed Martin Retirement Plan for
Certain Salaried Employees (or such other Qualified Pension Plan as designated
by the Committee (the “Designated Qualified Plan”) and the benefits that would
have been payable under that Plan, subject to the offset below, if:

 

  (a)

the Designated Qualified Plan had determined pensionable earnings on a “mix and
match” basis, as defined below;

 

6

EXECUTION COPY



--------------------------------------------------------------------------------

  (b)

the Participant’s period of employment service as a Participant with the Company
during which period no Credited Service is earned either because the Participant
was not in a covered group or because of a limitation on Credited Service under
the Qualified Pension, was deemed to be years of Credited Service under the
Designated Qualified Pension Plan; and

 

  (c)

the Participant’s benefit under the Designated Qualified Plan had not been
limited by Code section 415 and/or Code section 401(a)(17).

If a Participant’s compensation under the Management Incentive Compensation Plan
(“MICP”) is included in pensionable earnings under the Qualified Pension Plan,
the Participant’s total pensionable earnings shall be determined on a “mix and
match” basis. The Participant’s annual compensation earned under the MICP shall
be calculated separately from other annual pensionable earnings. The average of
the highest years of MICP compensation shall be added to the average of the
highest years of other pensionable earnings to arrive at total final average
pensionable earnings for the applicable period under the Qualified Pension Plan.

The above benefit (the “Incentive Benefit”) shall be offset by the benefits
payable on behalf of the Participant under the Lockheed Martin Corporation
Capital Accumulation Plan (the “Lockheed Martin CAP”) and under the Lockheed
Martin Account Balance Retirement Plan (“ABRP”). In calculating the offset, the
Participant’s total account balance from the Lockheed Martin CAP shall be
converted into an annuity using the 1983 Group Annuity Mortality Table and shall
be calculated as of the Participant’s termination of employment, using the PBGC
immediate interest rate for lump sums rate plus 1% and Participant’s age on the
date of distribution. If the Participant received any prior distributions from
the Lockheed Martin CAP, the Incentive Benefit shall be reduced by the annuity
value of the prior distribution, using the Lockheed Martin CAP distribution
amount, PBGC immediate interest rate for lump sums rate plus 1% and
Participant’s age on the date of distribution. The Incentive Benefit is then
reduced for the amount of the Participant’s normal retirement benefit from the
ABRP, and then reduced by the Participant’s 2004 Grandfathered Benefit, to the
extent permissible under Code section 409A. Notwithstanding the foregoing,
effective for terminations from active service and pre-retirement deaths on or
after July 1, 2015, the offset and prior distribution reduction described above
each shall be converted into an annuity using the applicable mortality table
under Code section 417(e)(3); provided that if use of the applicable mortality
table under Code section 417(e)(3) results in an annuity that is more than the
annuity calculated using the 1983 Group Annuity Mortality Table with sex
distinction, as determined at the time benefits become payable pursuant to
Article V, then the annuity shall be calculated using the 1983 Group Annuity
Mortality Table with sex distinction.

C. No Duplication. Combined benefits under this Article IV, the Lockheed Martin
CAP and the ABRP are intended to supplement the Participant’s actual benefit
under the Qualified Pension Plan as necessary to provide the Participant with
the full benefit the Participant would have received under the Qualified Pension
Plan on a “mix and match” basis, without regard to the limitations of Code
section 415 and Code section 401(a)(17), and with the special adjustments
described above. To prevent duplication of benefits, the full benefit under the
Qualified Pension Plan and the enhanced Incentive Benefit described above shall
be calculated without reduction for Code section 415 and Code section
401(a)(17), then reduced by the benefit payable from the Qualified Pension Plan
then reduced by the benefit payable from the Lockheed Martin CAP and ABRP, and
then reduced by the Participant’s 2004 Grandfathered Benefit, to the extent
permissible under Code section 409A. The remainder of the benefit shall be paid
from this Plan. Participants have no right to duplicate benefits with respect to
the same period of service, and the Committee may make such adjustments to the
benefits under this Plan as the Committee deems necessary to prevent duplication
of benefits.

The benefit payable under this Article IV shall be payable to the Participant or
Beneficiary or any other person who would be entitled to receive benefits with
respect to the Participant under the Designated Qualified Plan.

 

7

EXECUTION COPY



--------------------------------------------------------------------------------

If the benefits that would be payable under the Designated Qualified Plan to any
Participant are increased following the Participant’s retirement as a result of
a general increase in the benefits payable to retired employees under that Plan,
no such increase will be made under this Plan.

3. Plan Freeze

Notwithstanding anything herein to the contrary, base rate of pay, bonuses or
other incentive compensation, or other amounts earned for or relating to the
period after December 31, 2015 shall not be used in determining the Incentive
Benefit or benefits under the Plan, and service after December 31, 2019 shall
not be considered, deemed to be, or otherwise treated as Credited Service or
similar benefit accrual service in determining benefits payable under this Plan.

ARTICLE V

PAYMENT OF BENEFITS

1. Vesting. Except as provided in Article VI, and subject to the Company’s right
to discontinue the Plan as provided in Article VII, a Participant shall have a
non-forfeitable interest in benefits payable under this Plan to the same extent
as benefits are vested under the applicable Qualified Pension Plan. As provided
in Article VI, if a Participant acquires a right to receive payments under this
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Company.

2. Form and Timing of Payment. Except as otherwise provided herein, a
Participant may make an initial payment election between an annuity and a lump
sum payment under the terms and conditions described in this Section 2. All
elections under this Section 2 must be made in the form and manner prescribed by
the Senior Vice President, Human Resources. No election made pursuant to this
Section 2 may affect a payment due in the same calendar year in which the
election is made or accelerate payment into the calendar year in which the
election is made.

(a) Regular Form. Unless a Participant has elected a lump sum payment under
Section 2(b) of this Article V, benefits under this Plan shall be paid in the
form of an annuity. Participants who first become eligible for participation in
the Plan after December 16, 2005 shall receive their benefits in the form of an
annuity. Benefits paid in a form described in this Section 2(a) shall commence
as soon as administratively practicable (but no more than 90 days) following the
later of (i) the month in which the Participant has a Termination of Employment,
or (ii) the month in which the Participant attains age fifty-five (55).
Notwithstanding the foregoing sentence, benefits paid in a form described in
this Section 2(a) to a Participant who is reasonably determined by the Company
to be a “specified employee” within the meaning of Code section 409A(2)(B)(i),
shall not commence before the later of (i) six (6) months following the month in
which the Participant has a Termination of Employment, or (ii) the month in
which the Participant attains age fifty-five (55). No interest shall be paid
between the date of Termination of Employment or attainment of age fifty-five
(55), as applicable, and the payment date.

i. Selection of Annuity Form. Prior to his Termination of Employment or
attainment of age 55, as applicable, a Participant may elect to receive benefits
in any actuarially equivalent annuity form that is available under the
applicable Qualified Pension Plan on the date of the Participant’s election that
has been designated by the Senior Vice President, Human Resources as available
for election under this Plan. If the Participant has not validly elected an
annuity form before his Termination of Employment or attainment of age 55, as
applicable, under this Section 2(a) or a lump sum payment as provided in
Section 2(b) of Article V, (i) an unmarried Participant shall be deemed to have
elected payment in the form of a monthly annuity

 

8

EXECUTION COPY



--------------------------------------------------------------------------------

for the life of the Participant with no further payments to anyone after his or
her death, and (ii) a married Participant shall be deemed to have elected
payment in the form of a reduced monthly annuity for the life of the Participant
with, after the Participant’s death, a 50% survivor annuity for the life of the
Participant’s spouse. Actuarial adjustments shall be based on the factors set
forth in the Qualified Pension Plan.

(b) Lump Sum Option. This Section shall not apply to Participants who first
become eligible for participation in the Plan after December 16, 2005. In lieu
of the forms described in Section 2(a) of Article V, a Participant may make a
one-time initial election to receive a full lump sum payment in an amount which
is the Actuarial Equivalent of a monthly annuity for the life of the Participant
with no further payments to anyone after his or her death, provided the election
is filed with the Company in writing no later than December 31, 2008 (or such
other date determined by the Senior Vice President, Human Resources and
communicated to Participants) and the Participant’s employment has not
terminated employment prior to filing the election. For all Participants who
elect a lump sum under this Section 2(b), the lump sum payment shall be made six
(6) months following the later of (i) the month in which the Participant has a
Termination of Employment, or (ii) the month in which the Participant attains
age fifty-five (55). No interest shall be paid between the date of Termination
of Employment or attainment of age fifty-five (55), as applicable, and the
payment date. All elections under this Section (b) must be made in the form and
manner prescribed by the Company. Such election shall be irrevocable except as
provided in Section 2(e) of Article V.

(c) Cash-out of Small Benefits. Notwithstanding the above, if the Value of the
sum of the benefits payable to a Participant or Beneficiary under this Plan does
not exceed $10,000, all such benefits will be paid in a single lump sum payment
in full discharge of all liabilities with respect to such benefits. For purposes
of this Section, Value shall be determined as of the Participant’s Termination
of Employment or attainment of age fifty-five (55), as applicable, and shall
mean the present value of a Participant’s or Beneficiary’s benefits, excluding
the Grandfathered 2004 Benefit, based (i) for terminations prior to January 1,
2008 upon the applicable mortality table and applicable interest rate in Code
section 417(e)(3)(ii), or for Terminations of Employment on or after January 1,
2008, upon the applicable mortality table and applicable interest rate under
Code section 417(e)(3), as amended by the Pension Protection Act of 2006, for
the calendar month preceding the Plan Year in which the Termination of
Employment or attainment of age fifty-five (55) occurs. Notwithstanding the
foregoing sentence, benefits paid under this Section 2.c. to a Participant who
is reasonably determined by the Company to be a “specified employee” within the
meaning of Code section 409A(2)(B)(i), shall not commence before six (6) months
following the later of (i) the month in which the Participant has a Termination
of Employment, or (ii) the month in which the Participant attains age fifty-five
(55). No interest shall be paid between the date of Termination of Employment or
attainment of age fifty-five (55), as applicable, and the payment date.

(d) Payment Upon Death or Disability.

i. Death. No other death benefits are provided under this Plan other than as
specified in this Section 2.d.i.

A. Pre-Retirement Survivor Benefit. In the event the Participant dies prior to
Termination of Employment or the attainment of age fifty-five (55), a
pre-retirement survivor benefit will be payable to the Participant’s surviving
spouse (if any) (the “Pre-Retirement Survivor Benefit” and the “Surviving
Spouse”) in the form elected by the Participant under the terms of the Plan. If
the Participant’s benefit was payable in a lump sum, the lump sum shall be the
Actuarial Equivalent of a monthly annuity payable for the life of the Surviving
Spouse with no further payments to anyone after his or her death. The

 

9

EXECUTION COPY



--------------------------------------------------------------------------------

Pre-Retirement Survivor Benefit shall commence as soon as administratively
practicable (but no later than 90 days) following the later of (i) the month in
which the Participant dies, or (ii) the month in which the Participant would
have attained age fifty-five (55). Notwithstanding the foregoing, with respect
to all Participants who validly elected a lump sum under Section 2.b., a lump
sum Pre-Retirement Survivor Benefit shall be paid to the Participant’s Surviving
Spouse six (6) months following the later of (i) the month in which the
Participant dies, or (ii) the month in which the Participant would have attained
age fifty-five (55). No Pre-Retirement Survivor Benefit is payable to anyone
other than the Participant’s Surviving Spouse.

B. Death After Termination of Employment or Attainment of Age 55. If a
Participant who is required to wait six (6) months for a lump sum payment (in
accordance with Section 2 of Article V) dies after the Participant’s Termination
of Employment or attainment of age fifty-five (55), as applicable, but before
payment is made, the lump sum payment shall be made to the Participant’s
Beneficiary as administratively practicable (but no later than 90 days)
following the death of the Participant.

ii. Disability. Notwithstanding the provisions of this Article V, the benefit of
a Disabled Participant who is eligible for a disability pension from the
Lockheed Martin Retirement Income Plan or the Lockheed Martin Corporation
Retirement Income Plan III shall be paid in the form elected by the Participant
under the terms of the Plan as soon as administratively practicable (but no
later than 90 days) following the date the Participant is reasonably determined
by the Company to be Disabled. For the purposes of this Section 2.d.ii., the
terms “Disabled” or “Disability” shall have the meaning set forth in the
Lockheed Martin Retirement Income Plan or the Lockheed Martin Corporation
Retirement Income Plan III, as applicable, to the extent consistent with the
requirements of Code section 409A(a)(2(C).

(e) Prospective Change of Payment Elections. Participants may elect to change
the form of payment of benefits or further delay the commencement of benefits as
provided in this Section 2(e). All elections under this Section 2(e) must be
made in the form and manner prescribed by the Company. This Section 2(e) does
not apply to Surviving Spouses or Beneficiaries. Subject to the provisions of
Code section 409A, other changes in the form of benefit, including changes
between actuarially equivalent forms of benefit, if any, may be made only as
determined by the Senior Vice President, Human Resources, of the Company in
accordance with Code section 409A.

 

  i.

Form of Payment. A Participant who has validly elected (or deemed to have
elected) payment as an annuity (as described in Section 2(a) of Article V) or
has validly elected a lump sum payment (in accordance with Section 2(b) of
Article V) may later elect to receive payment in any form (annuity or lump sum)
designated by the Senior Vice President, Human Resources, of the Company,
provided that such election is made in the form and manner determined by the
Senior Vice President, Human Resources not less than twelve (12) months before
the date the payment would have first commenced under the Participant’s prior
election. In addition, the first payment under the new election must commence no
earlier than sixty (60) months from the date when the payment would have first
commenced under the Participant’s prior election. Such change in election shall
not be given effect until twelve (12) months from the date that the change in
election is delivered to the Company.

 

  j.

ii. Timing of Payment. Regardless of the form of payment, a Participant may
elect to delay payment of his benefit provided such election is made in writing
in the form and manner determined by the Senior Vice President, Human Resources,
not less than twelve (12) months before the date the payment would have first
commenced under the Participant’s prior election.

 

10

EXECUTION COPY



--------------------------------------------------------------------------------

 

In addition, the first payment under the new election must commence no earlier
than sixty (60) months from when the payment would have first commenced under
the Participant’s prior election. No interest shall be paid between the date of
Termination of Employment or attainment of age fifty-five (55), as applicable,
and the payment date. Such change in election shall not be given effect until
twelve (12) months from the date that the change in election is delivered to the
Company.

f. Notwithstanding the above, for periods prior to January 1, 2009, (or such
later date as may be provided by the Internal Revenue Service in guidance of
general applicability), the Senior Vice President, Human Resources may provide
alternative rules for elections with respect to the commencement of payment and
form of payment, provided that such rules conform to Code section 409A and
Internal Revenue Service guidance issued thereunder.

g. If a Participant participates in more than one supplemental pension plan
sponsored by the Corporation, the Participant must make a single election that
shall apply to his or her benefits under all such plans with respect to the form
of annuity (under Section 2(a) of this Article 5) and with respect to
prospective changes of payment (under Section 2(e) of this Article 5).

3. Deductibility of Payments. Subject to the provisions of Section Code section
409A, in the event that the Company reasonably anticipates that the payment of
benefits in accordance with the Participant’s election under Section 2 would
prevent the Company from claiming an income tax deduction with respect to any
portion of the benefits paid under Code section 162(m), the Committee shall have
the right to delay the timing of distributions from the Participant’s Account as
necessary to maximize the Company’s tax deductions. In the exercise of its
discretion to adopt a delayed distribution schedule, the Committee shall
undertake to have distributions made at such times and in such amounts as the
Company reasonably anticipates, or should reasonably anticipate, that if the
payment is made during such year, the deduction will not be barred by Code
section 162(m) or upon a Termination of Employment in accordance with Treasury
Regulation section 1.409A-2(b)(7)(i) , consistent with the objective of maximum
deductibility for the Company. The Committee shall have no authority to reduce a
Participant’s Account Balance or to pay aggregate benefits less than the
Participant’s Account Balance in the event that all or a portion thereof would
not be deductible by the Company. All scheduled payments under this Plan and any
other plan required to be aggregated with this Plan must be delayed in order for
such payment to be delayed pursuant to this Section 8.

4. Change of Law. Notwithstanding anything herein to the contrary, if the
Committee determines in good faith, based on consultation with counsel and in
accordance with the requirements of Code section 409A, that the federal income
tax treatment or legal status of this Plan has or may be adversely affected by a
change in the Code, Title I of the Employee Retirement Income Security Act of
1974, or other applicable law or by an administrative or judicial construction
thereof, the Committee may direct that the benefits of affected Participants or
of all Participants be distributed as soon as practicable after such
determination is made, to the extent deemed necessary or advisable by the
Committee to cure or mitigate the consequences, or possible consequences of,
such change in law or interpretation thereof.

5. Acceleration upon Change in Control. Notwithstanding any other provision of
the Plan, the accrued benefit of each Participant shall be one-hundred percent
(100%) vested and be distributed in a single lump sum within fifteen
(15) calendar days following a “Change in Control.”

For purposes of this Plan, a Change in Control shall include and be deemed to
occur upon the following events:

 

  (a)

A tender offer or exchange offer is consummated for the ownership of securities
of the Company representing 25% or more of the combined voting power of the
Company’s then outstanding voting securities entitled to vote in the election of
directors of the Company.

 

 

11

EXECUTION COPY



--------------------------------------------------------------------------------

  (b)

The Company is merged, combined, consolidated, recapitalized or otherwise
reorganized with one or more other entities that are not Company Subsidiaries
and, as a result of the merger, combination, consolidation, recapitalization or
other reorganization, less than 75% of the outstanding voting securities of the
surviving or resulting corporation shall immediately after the event be owned in
the aggregate by the stockholders of the Company (directly or indirectly),
determined on the basis of record ownership as of the date of determination of
holders entitled to vote on the action (or in the absence of a vote, the day
immediately prior to the event).

 

  (c)

Any person (as this term is used in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, but excluding any person described in and satisfying the
conditions of Rule 13d-1(b)(1) thereunder), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities entitled to vote in the election of
directors of the Company.

 

  (d)

At any time within any period of two years after a tender offer, merger,
combination, consolidation, recapitalization, or other reorganization or a
contested election, or any combination of these events, the “Incumbent
Directors” shall cease to constitute at least a majority of the authorized
number of members of the Board. For purposes hereof, “Incumbent Directors” shall
mean the persons who were members of the Board immediately before the first of
these events and the persons who were elected or nominated as their successors
or pursuant to increases in the size of the Board by a vote of at least
three-fourths of the Board members who were then Board members (or successors or
additional members so elected or nominated).

 

  (e)

The stockholders of the Company approve a plan of liquidation and dissolution or
the sale or transfer of substantially all of the Company’s business and/or
assets as an entirety to an entity that is not a Company Subsidiary.

Notwithstanding the foregoing, no distribution shall be made solely on account
of a Change in Control and prior to the benefit commencement date specified in
Section 2 of Article V unless the Change in Control is both an event qualifying
for a distribution of deferred compensation under Section 409A(a)(2)(A)(v) of
the Code and an event qualifying under this Section 5.

This Section 5 shall apply only to a Change in Control of Lockheed Martin
Corporation and shall not cause immediate payout of benefits under this Plan in
any transaction involving the Company’s sale, liquidation, merger, or other
disposition of any subsidiary.

The Committee may cancel or modify this Section 5 at any time prior to a Change
in Control. In the event of a Change in Control, this Section 5 shall remain in
force and effect, and shall not be subject to cancellation or modification for a
period of five years, and any defined term used in Section 5 shall not, for
purposes of Section 5, be subject to cancellation or modification during the
five year period

6. Tax Withholding. To the extent required by law, the Company shall withhold
from benefit payments hereunder any Federal, state, or local income or payroll
taxes required to be withheld and shall furnish the recipient and the applicable
government agency or agencies with such reports, statements, or information as
may be legally required. No benefit payments shall be made to the Participant
until the withholding obligation for taxes under Code sections 3101(a) and
3101(b) has been satisfied with respect to the Participant.

7. Retiree Medical Withholding. A Participant may direct the Company to withhold
from the Participant’s benefit payments hereunder all or a portion of the amount
that the Participant is required to pay for Company-provided retiree medical
coverage.

 

 

12

EXECUTION COPY



--------------------------------------------------------------------------------

8. Reemployment. The retirement benefit otherwise payable hereunder to any
Participant who previously retired or otherwise had a Termination of Employment
and is subsequently reemployed may not be suspended during the Participant’s
period of reemployment except as permitted under Code section 409A.

9. Mistaken Payments. No Participant or Beneficiary shall have any right to any
payment made (1) in error, (2) in contravention to the terms of the Plan, the
Code, or ERISA, or (3) because the Committee or its delegates were not informed
of any death. The Committee shall have full rights under the law and ERISA to
recover any such mistaken payment, and the right to recover attorney’s fees and
other costs incurred with respect to such recovery. Recovery shall be made from
future Plan payments, or by any other available means.

ARTICLE VI

EXTENT OF PARTICIPANTS’ RIGHTS

1. Unfunded Status of Plan. This Plan constitutes a mere contractual promise by
the Company to make payments in the future, and each Participant’s rights shall
be those of a general, unsecured creditor of the Company. No Participant shall
have any beneficial interest in any specific assets that the Company may hold or
set aside in connection with this Plan. Notwithstanding the foregoing, to assist
the Company in meeting its obligations under this Plan, the Company may set
aside assets in a trust or trusts described in Revenue Procedure 92-64, 1992-2
C.B. 422, and the Company may direct that its obligations under this Plan be
satisfied by payments out of such trust or trusts. The assets of any such trust
will remain subject to the claims of the general creditors of the Company. It is
the Company’s intention that the Plan be unfunded for Federal income tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974.

2. Nonalienability of Benefits. A Participant’s rights under this Plan shall not
be assignable or transferable and any purported transfer, assignment, pledge or
other encumbrance or attachment of any payments or benefits under this Plan, or
any interest therein shall not be permitted or recognized, other than the
designation of, or passage of payment rights to, a Beneficiary or transfer of an
interest in this Plan to a Participant’s spouse, former spouse, or child
incident to divorce under a Qualified Domestic Relations Order (which shall be
interpreted and administered in accordance with Code sections 414(p)(1)(B) and
409A), provided that the form of payment designated in such order is an annuity
as provided in Section 2(a) of Article V.

3. Forfeiture. If, following the date on which a Participant shall retire under
this Plan, a Participant shall engage in the operation or management of a
business, whether as owner, stockholder, partner, officer, employee, consultant,
or otherwise, which at such time is in competition with the Company or any of
its subsidiaries, or shall disclose to unauthorized persons information relative
to the business of the Company or any of its subsidiaries which the Participant
shall have reason to believe is confidential, or otherwise act, or conduct
oneself, in a manner which the Participant shall have reason to believe is
contrary to the best interest of the Company, or shall be found by the Committee
to have committed an act during the term of the Participant’s employment which
would have justified the Participant being discharged for cause, the
Participant’s retirement benefit under this Plan shall terminate. Application of
this Section will be at the discretion of the Committee.

ARTICLE VII

AMENDMENT OR TERMINATION

1. Amendment. The Board or its authorized delegate may amend, modify, suspend or
discontinue this Plan at any time subject to any shareholder approval that may
be required under applicable law, provided, however, that no such amendment
shall have the effect of reducing a Participant’s accrued benefit or postponing
the time when a Participant is entitled to receive a distribution of his accrued
benefit unless each affected Participant consents to such change.

 

13

EXECUTION COPY



--------------------------------------------------------------------------------

2. Termination. The Board reserves the right to terminate this Plan at any time
and at such times that the Board reasonably determines in its discretion is
appropriate and conforms to the requirements of Code section 409A, to pay all
Participants their accrued benefits in a lump sum or to make other provisions
for the payment of benefits (e.g. purchase of annuities) immediately following
such termination or at such time thereafter as the Board may determine.

3. Transfer of Liability. The Board reserves the right to transfer to another
entity all of the obligations of Company with respect to a Participant under
this Plan if such entity agrees pursuant to a binding written agreement with the
Company or its subsidiaries to assume all of the obligations of the Company
under this Plan with respect to such Participant.

4. Merger. The Board reserves the right to merge all or part of this Plan with
or into another plan, provided (1) such other plan preserves all of the
obligations of the Company under this Plan with respect to such Participant and
(2) each Participant in the Plan would (if the Plan then terminated) receive a
benefit immediately after the merger which is equal to or greater than the
benefit he would have been entitled to receive immediately before the merger (if
the Plan had then terminated).

ARTICLE VIII

ADMINISTRATION

1. The Committee. This Plan shall be administered by the Management Development
and Compensation Committee of the Board or such other committee of the Board as
may be designated by the Board. The members of the Committee shall be designated
by the Board. A majority of the members of the Committee (but not fewer than
two) shall constitute a quorum. The vote of a majority of a quorum or the
unanimous written consent of the Committee shall constitute action by the
Committee. The Committee and its delegates (including the Claims Administrator)
shall have full discretion to construe and interpret the terms and provisions of
the Plan, which interpretation or construction shall be final, conclusive and
binding on all parties, including but not limited to the Company and any
Participant or Beneficiary, except as otherwise provided by law. Notwithstanding
anything contained in the Plan or in any document issued under the Plan, it is
intended that the Plan will at all times conform to the requirements of Code
section 409A and any regulations or other guidance issued thereunder, and that
the provisions of the Plan will be interpreted to meet such requirements. If any
provision of the Plan is determined not to conform to such requirements, the
Plan shall be interpreted to omit such offending provision.

2. Delegation and Reliance. The Committee may delegate to the officers or
employees of the Company the authority to execute and deliver those instruments
and documents, to do all acts and things, and to take all other steps deemed
necessary, advisable or convenient for the effective administration of this Plan
in accordance with its terms and purpose. In making any determination or in
taking or not taking any action under this Plan, the Committee or its delegate
may obtain and rely upon the advice of experts, including professional advisors
to the Company. Except as otherwise provided in Section 6, the Committee
delegates the authority to adjudicate claims to the Pension Plans Administrative
Committee. No member of the Committee or officer of the Company who is a
Participant hereunder may participate in any decision specifically relating to
his or her individual rights or benefits under the Plan.

3. Exculpation and Indemnity. Neither the Company nor any member of the Board or
of the Committee, nor any other person participating in any determination of any
question under this Plan, or in the interpretation, administration or
application thereof, shall have any liability to any party for any action taken
or not taken in

 

14

EXECUTION COPY



--------------------------------------------------------------------------------

good faith under this Plan or for the failure of the Plan or any Participant’s
rights under the Plan to achieve intended tax consequences, or to comply with
any other law, compliance with which is not required on the part of the Company.

4. Facility of Payment. If a minor, person declared incompetent, or person
incapable of handling the disposition of his or her property is entitled to
receive a benefit, make an application, or make an election hereunder, the
Committee or the Claims Administrator may direct that such benefits be paid to,
or such application or election be made by, the guardian, legal representative,
or person having the care and custody of such minor, incompetent, or incapable
person. Any payment made, application allowed, or election implemented in
accordance with this Section shall completely discharge the Company and the
Committee (or Claims Administrator) from all liability with respect thereto.

5. Proof of Claims. The Committee or Claims Administrator may require proof of
the death, disability, incompetency, minority, or incapacity of any Participant
or Beneficiary and of the right of a person to receive any benefit or make any
application or election.

6. Claim Procedures. The procedures when a claim under this Plan is wholly or
partially denied by the Claims Administrator are as follows:

 

  (a) The Claims Administrator shall, within 90 days after receipt of a claim,
furnish to claimant a written notice setting forth, in a manner calculated to be
understood by claimant: (1) the specific reason or reasons for the denial;
(2) specific reference to pertinent Plan provisions on which the denial is
based; (3) a description of any additional materials or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (4) an explanation of the steps to be taken if the
claimant wishes to have the denial reviewed; and (5) a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination on review. The 90 day period may be extended for not
more than an additional 90 days if special circumstances make such an extension
necessary. The Claims Administrator shall give the claimant, before the end of
the initial 90 day period, a written notice of such extension, stating such
special circumstances and the date by which the Claims Administrator expects to
render a decision.

 

  (b) By a written application filed with the Claims Administrator within 60
days after receipt by claimant of the written notice described in paragraph (a),
the claimant or his duly authorized representative may request review of the
denial of his claim.

 

  (c) In connection with such review, the claimant or his duly authorized
representative may submit issues, comments, documents, records and other
information relating to the claim for benefits to the Claims Administrator. In
addition, the claimant will be provided, upon request and free of charge,
reasonable access to and copies of all documents, records, or other information
“relevant” to claimant’s claim for benefits. A document, record, or other
information is “relevant” if it: (1) was relied upon in making the benefit
determination; (2) was submitted, considered or generated in the course of
making the benefit determination, without regard to whether such document,
record or information was relied upon in making the benefit determination; or
(3) demonstrates compliance with administrative processes and safeguards
required under Federal law.

 

  (d)

The Plan will provide an impartial review that takes into account all comments,
records and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The Claims Administrator shall make a decision
and furnish such decision in writing to the claimant within 60 days

 

15

EXECUTION COPY



--------------------------------------------------------------------------------

 

after receipt by the Claims Administrator of the request for review. This period
may be extended to not more than 120 days after such receipt if special
circumstances make such an extension necessary. The claimant will be notified in
writing prior to the expiration of the original 60 day period if such an
extension is required, and such notice will include the reason for the extension
and the date by which it is expected that a decision will be reached. The
decision on review shall be in writing, set forth in a manner calculated to be
understood by the claimant and shall include: (1) the specific reasons for the
decision; (2) specific reference to the pertinent Plan provisions on which the
decision is based; (3) a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, and other information “relevant” to the claimant’s claim for
benefits; (4) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (5) a statement describing any voluntary appeal
procedures and the claimant’s right to obtain information about such procedures,
if any; and (6) a statement of the claimant’s right to bring a civil action
under section 502(a) of ERISA following an adverse benefit determination on
review. If in the event that the reviewing committee must make a determination
of disability in order to decide a claim, the reviewing committee shall follow
the special claims procedures for disability benefits described in Department of
Labor Regulation section 2560.503-1(d). The reviewing committee shall render a
decision within a reasonable time (not to exceed 90 days) after the claimant’s
request for review, rather than within 120 days as set forth in the above
paragraph.

(e) The Claims Administrator shall be the Lockheed Martin Corporation Pension
Plans Administrative Committee. Notwithstanding the foregoing, with respect to
claims and appeals brought by elected officers of the Company, the Claims
Administrator shall be the Committee.

ARTICLE IX

GENERAL AND MISCELLANEOUS PROVISIONS

1. This Plan shall not in any way obligate the Company to continue the
employment of a Participant with the Company, nor does this Plan limit the right
of the Company at any time and for any reason to terminate the Participant’s
employment. In no event shall this Plan constitute an employment contract of any
nature whatsoever between the Company and a Participant. In no event shall this
Plan by its terms or implications in any way limit the right of the Company to
change an Eligible Employee’s compensation or other benefits.

2. Any benefits accrued under this Plan shall not be treated as compensation for
purposes of calculating the amount of a Participant’s benefits or contributions
under any pension, retirement, or other plan maintained by the Company, except
as provided in such other plan.

3. Any written notice to the Company referred to herein shall be made by mailing
or delivering such notice to the Company at 6801 Rockledge Drive, Bethesda,
Maryland 20817, to the attention of Pension Plan Operations. Any written notice
to a Participant shall be made by delivery to the Participant in person, through
electronic transmission, or by mailing such notice to the Participant at his or
her place of residence or business address.

4. In the event it should become impossible for the Company or the Committee to
perform any act required by this Plan, the Company or the Committee may perform
such other act as it in good faith determines will most nearly carry out the
intent and the purpose of this Plan.

5. Each Eligible Employee shall be deemed conclusively to have accepted and
consented to all the terms of this Plan and all actions or decisions made by the
Company, the Board, or Committee with regard to the Plan.

 

 

16

EXECUTION COPY



--------------------------------------------------------------------------------

6. The provisions of this Plan shall be binding upon and inure to the benefit of
the Company, its successors, and its assigns, and to the Participants and their
heirs, executors, administrators, and legal representatives.

7. A copy of this Plan shall be available for inspection by Participants or
other persons entitled to benefits under the Plan at reasonable times at the
offices of the Company.

8. The validity of this Plan or any of its provisions shall be construed,
administered, and governed in all respects under and by the laws of the State of
Maryland, except as to matters of Federal law. If any provisions of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

9. This Plan and its operation, including the payment of cash hereunder, is
subject to compliance with all applicable Federal and state laws, rules and
regulations and such other approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith.

ARTICLE X

EFFECTIVE DATE

This Plan, including any amendment and restatement of the prior plans, is
generally effective July 1, 2015 or such other date set forth herein for a
particular provision.

Lockheed Martin Corporation has caused this instrument to be executed the 20th
day of July, 2015.

 

LOCKHEED MARTIN CORPORATION By: /s/ Patricia L. Lewis Patricia L. Lewis Senior
Vice President, Human Resources

APPENDIX A TO JANUARY 1, 2005 RESTATEMENT

This Appendix A shall apply to the portion of a Participant’s benefit that
accrued and vested on or before December 31, 2004. This Appendix A shall not
apply to the portion of a Participant’s benefit that accrues or becomes vested
on or after January 1, 2005.

ARTICLE I

PURPOSES OF THE PLAN

The purposes of the Supplemental Retirement Benefit Plan for Certain Transferred
Employees of Lockheed Martin Corporation (the “Plan”) are:

 

  (a)

to provide an additional retirement benefit for certain employees whose regular
retirement benefits have been limited as a result of employment service at a
Lockheed Martin company that does not have a Qualified Pension Plan; and

 

 

17

EXECUTION COPY



--------------------------------------------------------------------------------

  (b)

to provide the above employees with those benefits that cannot be paid from the
tax-qualified plans of Lockheed Martin Corporation and its subsidiaries because
of the limitations on contributions and benefits contained in Internal Revenue
Code sections 415 and 401(a)(17).

The following plans and predecessor plans are amended, restated and merged to
form this Plan, effective July 1, 2004:

 

  3.

Supplemental Retirement Benefit Plan for Certain Transferred Employees of
Lockheed Martin Corporation (formerly known as the Supplemental Retirement
Benefit Plan for Certain Transferred Employees of Lockheed Corporation)

 

  4.

Incentive Retirement Benefit Plan for Certain Executives of Lockheed Martin
Corporation (formerly known as the Incentive Retirement Benefit Plan for Certain
Executives of Lockheed Corporation)

ARTICLE II

DEFINITIONS

Unless the context indicates otherwise or the term is defined below, all terms
shall be defined in accordance with the Lockheed Martin Corporation Salaried
Retirement Program:

 

  1.

ACTUARIAL EQUIVALENT – The Actuarial Equivalent shall mean a benefit which has
the equivalent value computed using the interest rate which would be used by the
Pension Benefit Guaranty Corporation to determine the present value of an
immediate lump sum distribution on termination of a pension plan, as in effect
on first day of the month of termination of employment plus one percent (1%),
and the 1983 Group Annuity Mortality Table with sex distinction.

 

  2.

BENEFICIARY — The person or persons designated by the Participant as his or her
beneficiary under the applicable Qualified Pension Plan (or, if the Participant
has never been covered under a Qualified Pension Plan, the person or persons
designated by the Participant as his or her beneficiary under this Plan on such
form as required by the Committee). If no beneficiary is designated under the
Qualified Pension Plan or under this Plan, or if no designated beneficiary
survives the Participant, the Participant’s estate shall be the beneficiary.

 

  3.

BOARD — The Board of Directors of Lockheed Martin Corporation.

 

  4.

CODE — The Internal Revenue Code of 1986, as amended.

 

  5.

COMMITTEE — The committee described in Section 1 of Article VIII.

 

  6.

COMPANY – Lockheed Martin Corporation and its subsidiaries.

 

  7.

ELIGIBLE EMPLOYEE — An employee of the Company who meets the eligibility
criteria in Section 1 of Article III or Section 1 of Article IV, and who
satisfies such additional requirements for participation in this Plan as the
Committee may from time to time establish. The Lockheed Martin Pension Plans
Administrative Committee (the “Pension Committee”) shall interpret the
participation requirements established by the Committee for all Participants
except elected officers subject to Section 16(b) of the Securities and Exchange
Act of 1934. Determinations of participation requirements for elected officers
shall be made by the Committee

 

 

18

EXECUTION COPY



--------------------------------------------------------------------------------

8. PARTICIPANT — An Eligible Employee who meets the requirements for
participation contained in Article III or Article IV; the term shall include a
former employee and survivors/beneficiaries whose benefit has not been fully
distributed. A Participant shall cease to be an active Participant upon
termination of employment, when he ceases to be an Eligible Employee, or when he
ceases to meet the requirements for participation as amended from time to time.

9. QUALIFIED PENSION PLAN – The Lockheed Martin Corporation Retirement Plan for
Certain Salaried Employees, the Lockheed Martin Corporation Retirement Income
Plan and the Lockheed Martin Corporation Retirement Income Plan III, or any
successor plans.

10. PLAN – The Supplemental Retirement Benefit Plan for Certain Transferred
Employees of Lockheed Martin Corporation, or any successor plan.

 

  11.

YEAR — The calendar year.

ARTICLE III

TRANSFER BENEFITS

1. Eligibility. Benefits pursuant to this Article III are available to employees
of the Company who:

 

  (a)

are Members of the Qualified Pension Plan, and

 

  (b)

are transferred to a Participating Company that does not have a Qualified
Pension Plan, and

 

  (c)

are identified by such Participating Company as a key employee at the time of
such transfer, and

 

  (d)

are designated in writing by the Committee as a Participant in this Plan.

A “Participating Company” is a business unit designated in writing by the
Committee as a unit participating in this Plan. A list of Participating Units is
set forth in Schedule 1.

2. Amount of Benefit. The benefit that each Participant shall be entitled to
receive is the difference between the Participant’s actual benefit under the
Qualified Pension Plan and the benefits that would have been payable under that
Plan, subject to the offset below, if:

 

  (a)

the Qualified Pension Plan had determined pensionable earnings on a “mix and
match” basis, as defined below;

 

  (b)

the Participant’s period of employment service as a Participant at a
Participating Company at which no Credited Service is earned was deemed to be
years of Credited Service under the Qualified Pension Plan; and

 

  (c)

the Participant’s benefit under the Qualified Pension Plan had not been limited
by Code section 415 and/or Code section 401(a)(17).

If a Participant’s compensation under the Management Incentive Compensation Plan
(“MICP”) is included in pensionable earnings under the Qualified Pension Plan,
the Participant’s total pensionable earnings shall be determined on a “mix and
match” basis. The Participant’s annual compensation earned under the MICP shall
be calculated separately from other annual pensionable earnings. The average of
the three (3) highest years

 

19

EXECUTION COPY



--------------------------------------------------------------------------------

of MICP compensation during the last 10 years shall be added to the average of
the three (3) highest years of other pensionable earnings during the last 10
years to arrive at total final average pensionable earnings for the applicable
period under the Qualified Pension Plan.

The above benefit (the “Transfer Benefit”) shall be offset by the benefits
payable on behalf of the Participant under the Lockheed Martin Corporation
Capital Accumulation Plan (the “Lockheed Martin CAP”) and under the Lockheed
Martin Account Balance Retirement Plan (“ABRP”). In calculating the offset, the
Participant’s total account balance from the Lockheed Martin CAP shall be
converted into an annuity using the 1983 Group Annuity Mortality Table for males
and the PBGC interest rate. The benefits payable under the Lockheed Martin CAP
shall be calculated as of the Participant’s termination of employment, using the
Actuarial Equivalent. If the Participant received any prior distributions from
the Lockheed Martin CAP, the Transfer Benefit shall be reduced by the annuity
value of the prior distribution, using the Lockheed Martin CAP distribution
amount, the PBGC interest rate plus 1% and Participant’s age on the date of
distribution. The Transfer Benefit is then reduced for the amount of the normal
retirement benefit from the ABRP.

Combined benefits under this Article III, the Lockheed Martin CAP and the ABRP
are intended to supplement the Participant’s actual benefit under the Qualified
Pension Plan as necessary to provide the Participant with the full benefit the
Participant would have received under the Qualified Pension Plan on a “mix and
match” basis, without regard to the limitations of Code section 415 and Code
section 401(a)(17), and with the special adjustments described above. To prevent
duplication of benefits, the full benefit under the Qualified Pension Plan and
the enhanced Transfer Benefit described above shall be calculated without
reduction for Code section 415 and Code section 401(a)(17), then reduced by the
benefit payable from the Qualified Pension Plan, and then reduced by the benefit
payable from the Lockheed Martin CAP and ABRP. The remainder of the benefit
shall be paid from this Plan. Participants have no right to duplicate benefits
with respect to the same period of service, and the Committee may make such
adjustments to the benefits under this Plan as the Committee deems necessary to
prevent duplication of benefits.

The benefit payable under this Article III shall be payable to the Participant
or Beneficiary or any other person who is receiving or entitled to receive
benefits with respect to the Participant under the Qualified Pension Plan.

If the benefits payable under the Qualified Pension Plan to any Participant are
increased following the Participant’s retirement as a result of a general
increase in the benefits payable to retired employees under that Plan, no such
increase will be made under this Plan unless the Committee expressly so provides
in writing.

3. Plan Freeze

Notwithstanding anything herein to the contrary, base rate of pay, bonuses or
other incentive compensation, or other amounts earned for or relating to the
period after December 31, 2015 shall not be used in determining benefits under
the Plan, and service after December 31, 2019 shall not be considered, deemed to
be, or otherwise treated as Credited Service or similar benefit accrual service
in determining benefits payable under this Plan.

 

20

EXECUTION COPY



--------------------------------------------------------------------------------

ARTICLE IV

INCENTIVE BENEFITS

1. Eligibility. Benefits pursuant to this Article IV are available to the
employees described below. However, an employee who terminated employment with
Lockheed Corporation prior to January 1, 1984, when eligible for a deferred
retirement benefit under Section 5.03 of the Lockheed Retirement Plan for
Certain Salaried Employees is not eligible to receive a benefit under this
Article IV.

An employee or former employee of Lockheed Martin Corporation and its
subsidiaries who:

 

  (a)

is employed by a Lockheed Martin business unit that is not covered by a
Qualified Pension Plan, and

 

  (b)

is identified by such business unit as a key employee, and

 

  (c)

at the time of eligibility for benefits is, or for any year during his or her
last ten (10) years of service with Lockheed Martin Corporation was, a
participant in the Lockheed Martin Corporation Management Incentive Compensation
Plan (including the Deferred Management Incentive Compensation Plan of Lockheed
Martin Corporation), or any incentive compensation plan of any subsidiary or
affiliated corporation of Lockheed Martin Corporation which the Committee
determines is a corresponding incentive plan; and

 

  (d)

who has been specifically designated in writing by the Committee as a
Participant; and

 

  (e)

who is not eligible for a benefit under Article III of this Plan.

2. Amount of Benefit.

A. Normal or Disability Retirement. The benefit payable under this Article IV to
a Participant at normal retirement age is the difference between the
Participant’s actual benefit under the Lockheed Martin Retirement Plan for
Certain Salaried Employees (or such other Qualified Pension Plan as designated
by the Committee (the “Designated Qualified Plan”) and the benefits that would
have been payable under that Plan, subject to the offset below, if:

 

  (a)

the Designated Qualified Plan had determined pensionable earnings on a “mix and
match” basis, as defined below;

 

  (b)

the Participant’s period of employment service as a Participant with the Company
at which no Credited Service is earned because the Participant was not in a
covered group or because of a limitation on Credited Service under the Qualified
Pension Plan was deemed to be years of Credited Service under the Designated
Qualified Pension Plan; and

 

  (c)

the Participant’s benefit under the Designated Qualified Plan had not been
limited by Code section 415 and/or Code section 401(a)(17).

If a Participant’s compensation under the Management Incentive Compensation Plan
(“MICP”) is included in pensionable earnings under the Qualified Pension Plan,
the Participant’s total pensionable earnings shall be determined on a “mix and
match” basis. The Participant’s annual compensation earned under the MICP shall
be calculated separately from other annual pensionable earnings. The average of
the highest years of MICP compensation shall be added to the average of the
highest years of other pensionable earnings to arrive at total final average
pensionable earnings for the applicable period under the Qualified Pension Plan.

 

21

EXECUTION COPY



--------------------------------------------------------------------------------

The above benefit (the “Incentive Benefit”) shall be offset by the benefits
payable on behalf of the Participant under the Lockheed Martin Corporation
Capital Accumulation Plan (the “Lockheed Martin CAP”) and under the Lockheed
Martin Account Balance Retirement Plan (“ABRP”). In calculating the offset, the
Participant’s total account balance from the Lockheed Martin CAP shall be
converted into an annuity using the 1983 Group Annuity Mortality Table and the
PBGC interest rate. The benefits payable under the Lockheed Martin CAP shall be
calculated as of the Participant’s termination of employment, using the
Actuarial Equivalent. If the Participant received any prior distributions from
the Lockheed Martin CAP, the Incentive Benefit shall be reduced by the annuity
value of the prior distribution, using the Lockheed Martin CAP distribution
amount, PBGC immediate interest rate for lump sums rate plus 1% and
Participant’s age on the date of distribution. The Incentive Benefit is then
reduced for the amount of the Participant’s normal retirement benefit from the
ABRP.

B. Early Retirement. The benefit payable under this Article IV to a Participant
who satisfies the Designated Qualified Plan rules for early retirement
eligibility as set forth in Article IV of the Qualified Pension Plan or for a
deferred monthly retirement benefit in accordance with the rules set forth in
Article VIII of the Qualified Pension Plan, whether or not such Participant is a
member of the Qualified Pension Plan, shall be calculated in accordance with the
provisions of Article V of the Qualified Pension Plan, for early retirement, or
Article VIII of the Qualified Pension Plan, for deferred retirement, as applied
to the benefit amount calculated in accordance with Paragraph A, above.

C. Pre-Retirement Surviving Spouse Benefit. If a Pre-retirement Surviving Spouse
Benefit would have applied had the Participant been eligible to participate in
the Designated Qualified Plan, such survivor benefit shall automatically apply
to any benefit which he or she may be eligible under this Plan. The survivor
benefit shall be adjusted and paid in the same manner as such pension payable
under the Designated Qualified Plan would be adjusted and paid on account of
such survivor benefit.

Combined benefits under this Article IV, the Lockheed Martin CAP and the ABRP
are intended to supplement the Participant’s actual benefit under the Qualified
Pension Plan as necessary to provide the Participant with the full benefit the
Participant would have received under the Qualified Pension Plan on a “mix and
match” basis, without regard to the limitations of Code section 415 and Code
section 401(a)(17), and with the special adjustments described above. To prevent
duplication of benefits, the full benefit under the Qualified Pension Plan and
the enhanced Incentive Benefit described above shall be calculated without
reduction for Code section 415 and Code section 401(a)(17), then reduced by the
benefit payable from the Qualified Pension Plan, and then reduced by the benefit
payable from the Lockheed Martin CAP and ABRP. The remainder of the benefit
shall be paid from this Plan. Participants have no right to duplicate benefits
with respect to the same period of service, and the Committee may make such
adjustments to the benefits under this Plan as the Committee deems necessary to
prevent duplication of benefits.

The benefit payable under this Article IV shall be payable to the Participant or
Beneficiary or any other person who would be entitled to receive benefits with
respect to the Participant under the Designated Qualified Plan.

If the benefits that would be payable under the Designated Qualified Plan to any
Participant are increased following the Participant’s retirement as a result of
a general increase in the benefits payable to retired employees under that Plan,
no such increase will be made under this Plan unless the Committee expressly so
provides in writing.

 

22

EXECUTION COPY



--------------------------------------------------------------------------------

3. Plan Freeze

Notwithstanding anything herein to the contrary, base rate of pay, bonuses or
other incentive compensation, or other amounts earned for or relating to the
period after December 31, 2015 shall not be used in determining the Incentive
Benefit or benefits under the Plan, and service after December 31, 2019 shall
not be considered, deemed to be, or otherwise treated as Credited Service or
similar benefit accrual service in determining benefits payable under the Plan.

ARTICLE V

PAYMENT OF BENEFITS

1. Vesting. Except as provided in Article VI, and subject to the Company’s right
to discontinue the Plan as provided in Article VII, a Participant shall have a
non-forfeitable interest in benefits payable under this Plan to the same extent
as benefits are vested under the applicable Qualified Pension Plan. As provided
in Article VI, if a Participant acquires a right to receive payments under this
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Company.

2. Form of Payment. Benefits shall be paid in the same form at the same times
and for the same period as benefits are paid with respect to the Participant
under the applicable Qualified Pension Plan, except as provided in the following
paragraphs. Actuarial adjustments shall be based on the factors set forth in the
Qualified Pension Plan, except as provided in the following paragraphs. If the
benefits payable under this Plan correspond to Qualified Pension Plan benefits
with multiple commencement dates, each portion of the benefits payable under
this Plan shall be paid at the same time as the corresponding portion of the
benefits is paid from the Qualified Pension Plan. If a Participant is not
entitled to benefits under the Qualified Pension Plan, benefits shall be paid as
if the Participant had been a member of the Lockheed Martin Retirement Plan for
Certain Salaried Employees (or such other Qualified Retirement Plan as
designated by the Committee) and had chosen from among the forms of payment
available under such Plan. If an Employee’s benefits under the Qualified Pension
Plan are suspended for any month in accordance with the re-employment provisions
thereof, the Participant’s benefit for that month shall likewise be suspended
under Articles III and IV of this Plan.

Lump Sum Option. A Participant may irrevocably elect to receive a full or
partial single lump sum payment in an amount which is the actuarial equivalent
of the benefit described above. The actuarial equivalent will be computed using
the Actuarial Equivalent, and with no interest for the period between the date
of termination of employment and the payment date. This election must be made
within the time period for electing the form of benefit under the corresponding
Qualified Pension Plan, by filing a written election in the form and manner
prescribed by the Company. Payment will be made six (6) months following the
date payments would otherwise begin pursuant to the above paragraph. If a
Participant is not entitled to benefits under the Qualified Pension Plan, the
Participant may make the election at any time after the Participant would have
qualified for early retirement under the Qualified Pension Plan had the
Participant been a member of such Plan. Payment will be made six (6) months
following the date of such Participant’s election.

Pre-Retirement Survivor Benefit. In the event the Participant dies prior to the
date his or her retirement has commenced under this Plan and the corresponding
Qualified Pension Plan, the pre-retirement survivor benefit payable to the
surviving spouse (if any) under this Plan (the “Pre-Retirement Survivor Benefit”
and the “Surviving Spouse”) will be payable, at the election of the Surviving
Spouse, in any of the following forms:

 

  (a)

in the form of a monthly annuity payable to the Surviving Spouse for his
lifetime, with no further payments to anyone after his death (which will be
referred to as the “Regular Form”);

 

23

EXECUTION COPY



--------------------------------------------------------------------------------

  (b)

in the form of a lump sum payment which is the actuarial equivalent of the
Regular Form (the “100% Lump Sum”), but with actuarial equivalence determined as
of the Election Date using the Actuarial Equivalent, and with no interest for
the period between the Election Date (or, if later, the date the Participant
would have attained age 55 had he survived) and the payment date; or

 

  (c)

in the form of a combined lump sum and life annuity benefit of (x) and (y),
where (x) equals a lump sum amount selected by the Surviving Spouse which is
less than the 100% Lump Sum and (y) is a monthly single life annuity for the
life of Surviving Spouse (with no further payments to anyone after his death) in
an amount that can be provided with the difference between (x) and the 100% Lump
Sum.

Any election to receive the benefit in the form of a lump sum as set forth in
(b) above or a combined lump sum and annuity as set forth in (c) above must be
made by the Surviving Spouse no later than 90 days after the date of the
Participant’s death or, if later, the date the Participant would have attained
age 55 had he survived (with the date such election is made by the Surviving
Spouse referred to as the “Election Date”). In the event the Surviving Spouse
makes an election for a lump sum or partial lump sum payment within this period,
payment will not be made to the Surviving Spouse until six months after the
Election Date (or, if later, six months after the date the benefit would
otherwise be payable under this Plan).

Cash-out of Small Benefits. Notwithstanding the above, if the Value of the sum
of the benefits payable to a Participant or Beneficiary under this Plan does not
exceed the amount that may be distributed without consent under
Section 411(a)(11) of the Code, all such benefits will be paid in a single lump
sum payment in full discharge of all liabilities with respect to such benefits.
For purposes of this Section, Value shall be determined as of the Participant’s
termination of employment, and shall mean the present value of a Participant’s
or Beneficiary’s benefits based upon the applicable mortality table and
applicable interest rate in Code section 417(e)(3)(ii) for the calendar month
preceding the Plan Year in which the termination of employment occurs.

3. Deductibility of Payments. In the event that the payment of benefits under
Section 2 would prevent the Company from claiming an income tax deduction with
respect to any portion of the benefits paid, the Committee shall have the right
to modify the form and timing of distributions as necessary to maximize the
Company’s tax deductions. In the exercise of its discretion to adopt a modified
distribution schedule, the Committee shall undertake to have distributions made
at such times and in such amounts as most closely approximate the payment method
described in Section 2, consistent with the objective of maximum deductibility
for the Company. The Committee shall have no authority to reduce a Participant’s
accrued benefit under this Plan or to pay aggregate benefits less than the
Participant’s accrued benefit in the event that all or a portion thereof would
not be deductible by the Company.

4. Change of Law. Notwithstanding anything to the contrary herein, if the
Committee determines in good faith, based on consultation with counsel, that the
federal income tax treatment or legal status of this Plan has or may be
adversely affected by a change in the Code, Title I of the Employee Retirement
Income Security Act of 1974, or other applicable law or by an administrative or
judicial construction thereof, the Committee may direct that the benefits of
affected Participants or of all Participants be distributed as soon as
practicable after such determination is made, to the extent deemed necessary or
advisable by the Committee to cure or mitigate the consequences, or possible
consequences of, such change in law or interpretation thereof.

5. Acceleration upon Change in Control.

Notwithstanding any other provision of the Plan, the accrued benefit of each
Participant shall be distributed in a single lump sum within fifteen
(15) calendar days following a “Change in Control.”

 

 

24

EXECUTION COPY



--------------------------------------------------------------------------------

For purposes of this Plan, a Change in Control shall include and be deemed to
occur upon the following events:

 

  (a)

A tender offer or exchange offer is consummated for the ownership of securities
of the Company representing 25% or more of the combined voting power of the
Company’s then outstanding voting securities entitled to vote in the election of
directors of the Company.

 

  (b)

The Company is merged, combined, consolidated, recapitalized or otherwise
reorganized with one or more other entities that are not Subsidiaries and, as a
result of the merger, combination, consolidation, recapitalization or other
reorganization, less than 75% of the outstanding voting securities of the
surviving or resulting corporation shall immediately after the event be owned in
the aggregate by the stockholders of the Company (directly or indirectly),
determined on the basis of record ownership as of the date of determination of
holders entitled to vote on the action (or in the absence of a vote, the day
immediately prior to the event).

 

  (c)

Any person (as this term is used in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, but excluding any person described in and satisfying the
conditions of Rule 13d-1(b)(1) thereunder), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities entitled to vote in the election of
directors of the Company.

 

  (d)

At any time within any period of two years after a tender offer, merger,
combination, consolidation, recapitalization, or other reorganization or a
contested election, or any combination of these events, the “Incumbent
Directors” shall cease to constitute at least a majority of the authorized
number of members of the Board. For purposes hereof, “Incumbent Directors” shall
mean the persons who were members of the Board immediately before the first of
these events and the persons who were elected or nominated as their successors
or pursuant to increases in the size of the Board by a vote of at least
three-fourths of the Board members who were then Board members (or successors or
additional members so elected or nominated).

 

  (e)

The stockholders of the Company approve a plan of liquidation and dissolution or
the sale or transfer of substantially all of the Company’s business and/or
assets as an entirety to an entity that is not a Subsidiary.

This Section 5 shall apply only to a Change in Control of Lockheed Martin
Corporation and shall not cause immediate payout of benefits under this Plan in
any transaction involving the Company’s sale, liquidation, merger, or other
disposition of any subsidiary.

The Committee may cancel or modify this Section 5 at any time prior to a Change
in Control. In the event of a Change in Control, this Section 5 shall remain in
force and effect, and shall not be subject to cancellation or modification for a
period of five years, and any defined term used in Section 5 shall not, for
purposes of Section 5, be subject to cancellation or modification during the
five year period

6. Tax Withholding. To the extent required by law, the Company shall withhold
from benefit payments hereunder any Federal, state, or local income or payroll
taxes required to be withheld and shall furnish the recipient and the applicable
government agency or agencies with such reports, statements, or information as
may be legally required. No benefit payments shall be made to the Participant
until the withholding obligation for taxes under Code sections 3101(a) and
3101(b) has been satisfied with respect to the Participant.

 

 

25

EXECUTION COPY



--------------------------------------------------------------------------------

7. Retiree Medical Withholding. A Participant may direct the Company to withhold
from the Participant’s benefit payments hereunder all or a portion of the amount
that the Participant is required to pay for Company-provided retiree medical
coverage.

8. Reemployment. The retirement benefit otherwise payable hereunder to any
Participant who previously retired or otherwise had a Termination of Employment
and is subsequently reemployed shall be treated in a manner consistent with the
treatment of the benefit under the applicable Qualified Pension Plan or
Designated Qualified Plan.

9. Mistaken Payments. No Participant or Beneficiary shall have any right to any
payment made (1) in error, (2) in contravention to the terms of the Plan, the
Code, or ERISA, or (3) because the Committee or its delegates were not informed
of any death. The Committee shall have full rights under the law and ERISA to
recover any such mistaken payment, and the right to recover attorney’s fees and
other costs incurred with respect to such recovery. Recovery shall be made from
future Plan payments, or by any other available means.

ARTICLE VI

EXTENT OF PARTICIPANTS’ RIGHTS

1. Unfunded Status of Plan. This Plan constitutes a mere contractual promise by
the Company to make payments in the future, and each Participant’s rights shall
be those of a general, unsecured creditor of the Company. No Participant shall
have any beneficial interest in any specific assets that the Company may hold or
set aside in connection with this Plan. Notwithstanding the foregoing, to assist
the Company in meeting its obligations under this Plan, the Company may set
aside assets in a trust or trusts described in Revenue Procedure 92-64, 1992-2
C.B. 422, and the Company may direct that its obligations under this Plan be
satisfied by payments out of such trust or trusts. The assets of any such trust
will remain subject to the claims of the general creditors of the Company. It is
the Company’s intention that the Plan be unfunded for Federal income tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974.

2. Nonalienability of Benefits. A Participant’s rights under this Plan shall not
be assignable or transferable and any purported transfer, assignment, pledge or
other encumbrance or attachment of any payments or benefits under this Plan, or
any interest therein shall not be permitted or recognized, other than the
designation of, or passage of payment rights to, a Beneficiary or transfer of an
interest in this Plan to a Participant’s former spouse incident to divorce under
a Qualified Domestic Relations Order.

3. Forfeiture. If, following the date on which a Participant shall retire under
this Plan, a Participant shall engage in the operation or management of a
business, whether as owner, stockholder, partner, officer, employee, consultant,
or otherwise, which at such time is in competition with the Company or any of
its subsidiaries, or shall disclose to unauthorized persons information relative
to the business of the Company or any of its subsidiaries which the Participant
shall have reason to believe is confidential, or otherwise act, or conduct
oneself, in a manner which the Participant shall have reason to believe is
contrary to the best interest of the Company, or shall be found by the Committee
to have committed an act during the term of the Participant’s employment which
would have justified the Participant being discharged for cause, the
Participant’s retirement benefit under this Plan shall terminate. Application of
this Section will be at the discretion of the Committee.

 

26

EXECUTION COPY



--------------------------------------------------------------------------------

ARTICLE VII

AMENDMENT OR TERMINATION

1. Amendment. The Board or its authorized delegate may amend, modify, suspend or
discontinue this Plan at any time subject to any shareholder approval that may
be required under applicable law, provided, however, that no such amendment
shall have the effect of reducing a Participant’s accrued benefit or postponing
the time when a Participant is entitled to receive a distribution of his accrued
benefit unless each affected Participant consents to such change.

2. Termination. The Board reserves the right to terminate this Plan at any time
and to pay all Participants their accrued benefits in a lump sum or to make
other provisions for the payment of benefits (e.g. purchase of annuities)
immediately following such termination or at such time thereafter as the Board
may determine.

3. Transfer of Liability. The Board reserves the right to transfer to another
entity all of the obligations of Company with respect to a Participant under
this Plan if such entity agrees pursuant to a binding written agreement with the
Company or its subsidiaries to assume all of the obligations of the Company
under this Plan with respect to such Participant.

4. Merger. The Board reserves the right to merge all or part of this Plan with
or into another plan, provided (1) such other plan preserves all of the
obligations of the Company under this Plan with respect to such Participant and
(2) each Participant in the Plan would (if the Plan then terminated) receive a
benefit immediately after the merger which is equal to or greater than the
benefit he would have been entitled to receive immediately before the merger (if
the Plan had then terminated).

ARTICLE VIII

ADMINISTRATION

1. The Committee. This Plan shall be administered by the Management Development
and Compensation Committee of the Board or such other committee of the Board as
may be designated by the Board. The members of the Committee shall be designated
by the Board. A majority of the members of the Committee (but not fewer than
two) shall constitute a quorum. The vote of a majority of a quorum or the
unanimous written consent of the Committee shall constitute action by the
Committee. The Committee and its delegates (including the Claims Administrator)
shall have full discretion to construe and interpret the terms and provisions of
the Plan, which interpretation or construction shall be final, conclusive and
binding on all parties, including but not limited to the Company and any
Participant or Beneficiary, except as otherwise provided by law. Except as
otherwise provided in Section 6, the Committee delegates the authority to
adjudicate claims to the Pension Plans Administrative Committee.

2. Delegation and Reliance. The Committee may delegate to the officers or
employees of the Company the authority to execute and deliver those instruments
and documents, to do all acts and things, and to take all other steps deemed
necessary, advisable or convenient for the effective administration of this Plan
in accordance with its terms and purpose. In making any determination or in
taking or not taking any action under this Plan, the Committee or its delegate
may obtain and rely upon the advice of experts, including professional advisors
to the Company. No member of the Committee or officer of the Company who is a
Participant hereunder may participate in any decision specifically relating to
his or her individual rights or benefits under the Plan.

3. Exculpation and Indemnity. Neither the Company nor any member of the Board or
of the Committee, nor any other person participating in any determination of any
question under this Plan, or in the interpretation,

 

27

EXECUTION COPY



--------------------------------------------------------------------------------

administration or application thereof, shall have any liability to any party for
any action taken or not taken in good faith under this Plan or for the failure
of the Plan or any Participant’s rights under the Plan to achieve intended tax
consequences, or to comply with any other law, compliance with which is not
required on the part of the Company.

4. Facility of Payment. If a minor, person declared incompetent, or person
incapable of handling the disposition of his or her property is entitled to
receive a benefit, make an application, or make an election hereunder, the
Committee or the Claims Administrator may direct that such benefits be paid to,
or such application or election be made by, the guardian, legal representative,
or person having the care and custody of such minor, incompetent, or incapable
person. Any payment made, application allowed, or election implemented in
accordance with this Section shall completely discharge the Company and the
Committee (or the Claims Administrator) from all liability with respect thereto.

 

5.

Proof of Claims. The Committee and the Claims Administrator may require proof of
the death, disability, incompetency, minority, or incapacity of any Participant
or Beneficiary and of the right of a person to receive any benefit or make any
application or election.

 

6.

Claim Procedures. The procedures when a claim under this Plan is wholly or
partially denied by Claims Administrator are as follows:

 

  (a)

The Claims Administrator shall, within 90 days after receipt of a claim, furnish
to claimant a written notice setting forth, in a manner calculated to be
understood by claimant: (1) the specific reason or reasons for the denial;
(2) specific reference to pertinent Plan provisions on which the denial is
based; (3) a description of any additional materials or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (4) an explanation of the steps to be taken if the
claimant wishes to have the denial reviewed; and (5) a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination on review. The 90 day period may be extended for not
more than an additional 90 days if special circumstances make such an extension
necessary. The Claims Administrator shall give the claimant, before the end of
the initial 90 day period, a written notice of such extension, stating such
special circumstances and the date by which the Claims Administrator expects to
render a decision.

 

  (b)

By a written application filed with the Claims Administrator within 60 days
after receipt by claimant of the written notice described in paragraph (a), the
claimant or his duly authorized representative may request review of the denial
of his claim.

 

  (c)

In connection with such review, the claimant or his duly authorized
representative may submit issues, comments, documents, records and other
information relating to the claim for benefits to the Claims Administrator. In
addition, the claimant will be provided, upon request and free of charge,
reasonable access to and copies of all documents, records, or other information
“relevant” to claimant’s claim for benefits. A document, record, or other
information is “relevant” if it: (1) was relied upon in making the benefit
determination; (2) was submitted, considered or generated in the course of
making the benefit determination, without regard to whether such document,
record or information was relied upon in making the benefit determination; or
(3) demonstrates compliance with administrative processes and safeguards
required under federal law.

 

28

EXECUTION COPY



--------------------------------------------------------------------------------

  (d)

The Plan will provide an impartial review that takes into account all comments,
records and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The Claims Administrator shall make a decision
and furnish such decision in writing to the claimant within 60 days after
receipt by the Claims Administrator of the request for review. This period may
be extended to not more than 120 days after such receipt if special
circumstances make such an extension necessary. The claimant will be notified in
writing prior to the expiration of the original 60 day period if such an
extension is required, and such notice will include the reason for the extension
and the date by which it is expected that a decision will be reached,

 

  (e)

The decision on review shall be in writing, set forth in a manner calculated to
be understood by the claimant and shall include: (1) the specific reasons for
the decision; (2) specific reference to the pertinent Plan provisions on which
the decision is based; (3) a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, and other information “relevant” to the claimant’s claim for
benefits; (4) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (5) a statement describing any voluntary appeal
procedures and the claimant’s right to obtain information about such procedures,
if any; and (6) a statement of the claimant’s right to bring a civil action
under section 502(a) of ERISA following an adverse benefit determination on
review.

 

  (f)

In the event that the Claims Administrator must make a determination of
disability in order to decide a claim, the Claims Administrator shall follow the
special claims procedures for disability benefits described in Department of
Labor Regulation section 2560.503-1(d). The Claims Administrator shall render a
decision within a reasonable time (not to exceed 90 days) after the claimant’s
request for review, rather than within 120 days as set forth in the above
paragraph.

 

  (g)

For purposes of this Section 6, claimant shall include the duly authorized
representative of claimant, if any.

 

  (h)

The Claims Administrator shall be the Lockheed Martin Corporation Pension Plans
Administration Committee. Notwithstanding the foregoing, with respect to claims
and appeals brought by elected officers of the Company, the Claims Administrator
shall be the Committee.

ARTICLE IX

GENERAL AND MISCELLANEOUS PROVISIONS

1. This Plan shall not in any way obligate the Company to continue the
employment of a Participant with the Company, nor does this Plan limit the right
of the Company at any time and for any reason to terminate the Participant’s
employment. In no event shall this Plan constitute an employment contract of any
nature whatsoever between the Company and a Participant. In no event shall this
Plan by its terms or implications in any way limit the right of the Company to
change an Eligible Employee’s compensation or other benefits.

2. Any benefits accrued under this Plan shall not be treated as compensation for
purposes of calculating the amount of a Participant’s benefits or contributions
under any pension, retirement, or other plan maintained by the Company, except
as provided in such other plan.

 

29

EXECUTION COPY



--------------------------------------------------------------------------------

3. Any written notice to the Company referred to herein shall be made by mailing
or delivering such notice to the Company at 6801 Rockledge Drive, Bethesda,
Maryland 20817, to the attention of Pension Plan Operations. Any written notice
to a Participant shall be made by delivery to the Participant in person, through
electronic transmission, or by mailing such notice to the Participant at his or
her place of residence or business address.

4. In the event it should become impossible for the Company or the Committee to
perform any act required by this Plan, the Company or the Committee may perform
such other act as it in good faith determines will most nearly carry out the
intent and the purpose of this Plan.

5. Each Eligible Employee shall be deemed conclusively to have accepted and
consented to all the terms of this Plan and all actions or decisions made by the
Company, the Board, or Committee with regard to the Plan.

6. The provisions of this Plan shall be binding upon and inure to the benefit of
the Company, its successors, and its assigns, and to the Participants and their
heirs, executors, administrators, and legal representatives.

7. A copy of this Plan shall be available for inspection by Participants or
other persons entitled to benefits under the Plan at reasonable times at the
offices of the Company.

8. The validity of this Plan or any of its provisions shall be construed,
administered, and governed in all respects under and by the laws of the State of
Maryland, except as to matters of Federal law. If any provisions of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

9. This Plan and its operation, including the payment of cash hereunder, is
subject to compliance with all applicable Federal and state laws, rules and
regulations and such other approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith.

 

30

EXECUTION COPY